DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11, 13-15 are pending.

Response to Arguments

Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
Allowable Subject Matter
Claims 1-11, 13-15 are allowed.
Reason for allowance
The invention defined in claims 1 and 15 are not suggested by the prior art of record. 
The prior art of record (in particular, Chih-Sheng Chen et al. US 7854001, Charles Wade Chambers et al. US 20180227324, Edward D. Rhinelander US 20120209987, Alex E. Raj US 20200106809, of William Spernow et al. US 20140181975, Jeremiah O'Connor US 20160352772, Buckner W. Clay, IV US 8266695, Richard Reybok et al. US 20150207813, Steven Weinstein US 9584541, Roger John Thompson et al. US
8898787, OSESINA; Olukayode US 20180137150, Williams; Sean Reese US 9875355, CHIU; Chi-Kuan US 20200145435, Prakash; Shashi US 20200092326 and TAO; Sinan US 20160294862) singly or in combination does not disclose, with respect to claim 1, “determining whether same registrant personal data is specified for the domain names of the given pair of web resources;
determining whether the domain names of the given pair of web resources are located at a same IP address; and
 	determining whether links corresponding to the given pair of web resources have at least a similar uniform locator.” and similar limitations of independent claim 15 in combination with the other claimed features as a whole.
Therefore independent claims 1 and 15 are allowed.
Dependent claims 2-11, 13 and 14 are also allowed based on their dependencies on independent claims 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493